     Case 8:20-cv-00089-DOC-JDE Document 55 Filed 01/22/21 Page 1 of 2 Page ID #:464



 1    M. DANTON RICHARDSON (State Bar No. 141709)
      mdantonrichardson@yahoo.com
 2    LEO E. LUNDBERG, JR. (State Bar No. 125951)
      leo.law.55@gmail.com
 3
      LAW OFFICE OF M. DANTON RICHARDSON
 4    131 N. El Molino Ave., Suite 310
      Pasadena, CA 91101
 5

 6    Attorneys for Plaintiff,
      LITTLE ORBIT LLC
 7

 8
                                  UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10       LITTLE ORBIT LLC, a California Limited )   Case No.: 8:20-cv-00089-DOC-JDE
11       Liability Company,                     )
                                                )   Judge:     Hon. David O. Carter
12                     Plaintiff,               )
                                                )   ORDER EXTENDING THE COURT’S
13
                vs.                             )   JURISDICTION FOR AN
14                                              )   ADDITIONAL THIRTY (30) DAYS
         DESCENDENT STUDIOS INC., a Texas )         FOR THE PARTIES TO COMPLETE
15       corporation, and ERIC PETERSON, an     )   THEIR SETTLEMENT [54]
16       individual,                            )
                                                )
17                     Defendants.              )
                                                )
18
         ___________________________________ )
19                                              )
         DESCENDENT STUDIOS INC., a Texas )
20       corporation,                           )
21                                              )
                       Counterclaimant,         )
22                                              )
                vs.                             )
23
                                                )
24       LITTLE ORBIT LLC, a California Limited )
         Liability Company,                     )
25                                              )
26                     Counter Defendant.       )
                                                )
27       ___________________________________ )
28
                                                    1
                                                                 ORDER EXTENDING COURT’S JURISDICTION
                                                                 AN ADDITIONAL THIRTY DAYS CIVIL ACTION
                                                                               NO. 8:20-CV-00089-DOC-JDE
     Case 8:20-cv-00089-DOC-JDE Document 55 Filed 01/22/21 Page 2 of 2 Page ID #:465



 1           Comes now before the Court the stipulation of Plaintiff/Counter-Defendant Little Orbit
 2    LLC (“Little Orbit”), and Defendant/Counterclaimant Descendent Studios Inc. (“Descendent”)
 3    and Defendant Eric Peterson, by and through their counsel, stipulating to and jointly requesting
 4    the Court to extend its earlier Order and retain jurisdiction for an additional thirty (30) days. After
 5    considering the stipulation of the parties, the Court finds good cause to extend the Court’s
 6    jurisdiction for an additional thirty (30) days and hereby so orders.
 7

 8           IT IS SO ORDERED:
 9

10

11     January 22, 2021
      _____________________               ___________________________________
12    DATED                               HONORABLE DAVID O. CARTER
                                          UNITED STATES DISTRICT COURT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
                                                                          ORDER EXTENDING COURT’S JURISDICTION
                                                                          AN ADDITIONAL THIRTY DAYS CIVIL ACTION
                                                                                        NO. 8:20-CV-00089-DOC-JDE
